DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application/communication filed 2/8/2022.
Claims 1-20 are pending, Claims 6-10 and 16-20 are withdrawn, and Claims 1-15 and 11-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-5 and 11-15, in the reply filed on 2/8/2022 is acknowledged.
Claims 6-10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a flexible, tubular member having first and second end portions…the first end portion of the tubular member…the second end portion of the tubular member" in lines 18-23.  There is insufficient antecedent basis for the limitation “the first end portion” limitation in the claim, Examiner suggests Applicant positively recite “having a first end portion and a second end portion”.  This is further confusing because Applicant recites a first end, a second end, a first portion and a second portion with respect to different elements, so explicit antecedent basis is required to prevent confusion.
Claim 1 line 25 recites “said fluid passage”.  There is insufficient antecedent basis for this limitation, claim 1 recites “a first fluid passageway” and “a second fluid passageway”.
Claim 1 lines 24-25 recites “the palm of a user’s hand” should read “the palm of the user’s hand” for proper antecedent basis, since “a user’s hand” is previously recited.
Claim 1 lines 25 recites “the open end of a drain conduit” should read “the open end of the drain conduit”.
Claim 1 lines 27 recites “said spring-biased first position”.  There is insufficient antecedent basis for this limitation in the claims and this is further confusing because Applicant has not positively recited any “spring” element.
Claim 11 lines 12-14 recites “a release valve member having a second portion…and a first portion”.  This is confusing as recited, because the second portion is recited prior to the first, Applicant should reverse the order of presentation.
Claim 11 lines 23-29 recites the limitation "a flexible, tubular member having first and second end portions…the first end portion of the tubular member…the second end portion of 
Claim 11 line 31 recites “said fluid passage”.  There is insufficient antecedent basis for this limitation, claim 11 recites “a first fluid passageway” and “a second fluid passageway”.
Claim 11 lines 33 recites “the palm of a user’s hand” should read “the palm of the user’s hand” for proper antecedent basis, since “a user’s hand” is previously recited.
Claim 11 lines 35 recites “the open end of a drain conduit” should read “the open end of the drain conduit”.
Claim 11 lines 36 recites “said spring-biased first position”.  There is insufficient antecedent basis for this limitation in the claims and this is further confusing because Applicant has not positively recited any “spring” element.
Applicant’s assistance in identifying other antecedent basis issues is appreciated.


Allowable Subject Matter
Claims 1-5 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although compressed air cartridges for use in cleaning drain conduits by flexible hoses or nozzles is generally known, as shown by US 20150232317 A1, US 20110016658 A1, US 20100132101 A1, US 
S a control housing comprising an upper body portion and a lower body portion, a first end, and a second end, and configured to be grasped by and held in a user's hand, said control housing being formed to include a first fluid passageway extending through said upper body portion from the first end to the second end, a second fluid passageway formed in said lower body 18 portion, said second fluid passageway having a first end in fluid communication with a threaded aperture disposed on an exterior surface of said lower body portion and a second end in fluid communication with said first fluid passageway; a release valve member having a second portion slidingly disposed within said first fluid passageway and a first portion extending outwardly from said second end, said release valve member being movable between at least a first position wherein said release valve member prevents fluid from flowing into said first fluid passageway from said second fluid passageway, and a second position wherein fluid can flow from said second fluid passageway and into said first fluid passageway; a pull release member comprising a threaded connector disposed on a distal end of said first portion of said first portion of said release valve member and opposing cantilevered arms, wherein a first portion of said threaded connector interconnects a distal end of said first portion of said release valve member; a flexible, tubular member having first and second end portions, the first end portion of said tubular member being attached to a second portion of said threaded connector of said control housing, downstream of said release valve member, with an interior of said tubular member opening into said first fluid passageway; a terminal discharge member in fluid communication with the second end portion of said tubular member, said terminal discharge member being adapted to be sealingly engaged with an open end of a drain conduit and including an outlet opening in fluid communication with said fluid passage through said lumen; and  19a compressed gas cartridge, sized to substantially it in the palm id terminal discharge member, and into the drain conduit in order to clean the drain conduit, in the context of claim 11.
With respect to claim 1, claim 1 recites similar subject matter and is therefore allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150232317 A1, US 20110016658 A1, US 20100132101 A1, US 20030028957A1, US 10744525 B1, and US 5996597   note handheld portable pressurized air drain cleaners.
US 2005/0230434 A1 or US 5590696  note spring-triggered pressurized gas release valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711